Citation Nr: 0117262	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  97-18 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from July 1975 to July 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1997 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).  In the decision, the RO granted service 
connection for maxillary sinusitis, and assigned a 10 percent 
initial disability rating.  A hearing was held before the 
undersigned Member of the Board in June 1999.  The Board 
remanded the case for additional development in January 2000.

In a decision of January 2001, the RO increased the rating 
for the sinusitis from 10 percent to 30 percent.  Although 
the RO concluded that the decision to assign a 30 percent 
rating satisfied the veteran's appeal, that issue is still 
considered to be on appeal as the veteran has not withdrawn 
it.  A claimant will generally be presumed in such cases to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO does not have 
the power to withdraw a substantive appeal on behalf of the 
veteran.  See 38 C.F.R. § 20.204(c)(2000).

The Board notes that the veteran's claim for vocational 
rehabilitation benefits is the subject of a separate 
decision.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the claim for an 
increased rating for sinusitis has been obtained.

2.  The veteran's sinusitis is manifested by frequently 
incapacitating recurrences, frequent headaches, and purulent 
discharge.

3.  The sinusitis has not been treated with a radical 
operation, and has not resulted in chronic osteomyelitis 
requiring repeated curettage, or severe symptoms following 
repeated operations.

4.  The disorder also has not resulted in near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for sinusitis are not met under either the old or the 
new rating criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.96, Diagnostic Codes 6510-6514 (1996 & 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate this claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations (both old and new) in the SOC 
and SSOCs.  The basic elements for establishing entitlement 
to a higher rating for sinusitis have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had two hearings.  The claims file 
contains the veteran's service medical records and his post-
service treatment records.  All relevant evidence identified 
by the veteran was obtained and considered.  

The veteran was afforded two disability evaluation 
examinations by the VA to assess the severity of the 
disorder.  With regard to the adequacy of the examinations, 
the Board notes that the reports of examination reflect that 
the examiners recorded the past medical history, noted the 
veteran's current complaints, conducted examinations, and 
offered appropriate assessments and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Sinusitis may be rated under Diagnostic Codes 
6510 through 6514.  The Board notes that by regulatory 
amendment effective October 7, 1996, substantive changes were 
made to the schedular criteria for evaluating diseases of the 
respiratory system, including sinusitis, as set forth in 
38 C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 (1996).  
Where law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board will consider the veteran's claim under both the old 
and the new criteria. 

Under the old rating criteria, a noncompensable rating is 
warranted where there are only X-ray manifestations, or where 
there are only mild or occasional symptoms.  A 10 percent 
rating is warranted where the sinusitis is moderate in 
degree, with symptoms such as discharge or crusting or 
scabbing, and infrequent headaches.  A 30 percent rating is 
warranted if the sinusitis is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating is warranted where the sinusitis is 
postoperative following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

The new rating criteria provide that where the disorder is 
detected by X-ray only, a noncompensable rating is warranted.  
Where there are one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, a 10 percent rating 
is warranted.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

Where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 30 
percent rating is warranted.  Following radical surgery with 
chronic osteomyelitis, or when there is near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries, a 50 percent rating is warranted.

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision which established 
service connection for the sinusitis and assigned the initial 
disability evaluation.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board has considered the full history of the veteran's 
service-connected sinusitis.  The history is particularly 
important in light of the rating criteria which take into 
account whether or not the veteran has had repeated 
operations or surgeries.  

The veteran's service medical records show that he was 
treated in service for sinusitis.  For example, a sick call 
record dated in February 1995 shows that the veteran reported 
complaints of nose bleeds and sinusitis for two days.  The 
diagnosis was chronic sinusitis.  Medications were 
prescribed.

The report of an examination of the veteran's nose and 
sinuses conducted by the VA in November 1996 shows that the 
veteran reported having recurrent epistaxis on a daily basis.  
He stated that the nosebleeds involved either or both 
nostrils.  He had been using Beconase and Entex inhalers.  He 
reported that the epistaxis was getting worse, and that it 
occurred more frequently and lasted longer.  He stated that 
he had two courses of antibiotics in the last year.  He 
reported having frequent green/black mucous from his nose.  
He also reported occasional sinus headaches and pain.  

On objective examination, the external nose appeared normal, 
the nasal vestibule was normal, and the right and left nasal 
cavities appeared normal.  There was a scab on the left side 
of the septum, and the septum appeared boggy and erythematous 
on both sides.  The base of the nose was also boggy and 
erythematous.  The inferior meatus had a scab on the left 
side.  It appeared red, boggy, and erythematous.  The 
inferior turbinates, the middle meati, and the 
sphenoethmoidal recess were boggy and red.  The olfactory 
area was erythematous.  The superior turbinates were poorly 
visualized, but appeared erythematous and boggy.  There was 
pain with pressure over the frontal sinus region.  There was 
also pain after the pressure was removed.  Sinus films showed 
that the soft tissue of both maxillary sinuses was consistent 
with mucosal or severe thickening of the mucosa bilaterally, 
right greater than left.  There was no fluid level to 
indicate acute sinusitis.  The frontal sinus also showed no 
fluid levels and there was no definite mucosal thickening.  
The ethmoid and sphenoid were clear.  The radiological 
impression was bilateral maxillary sinus changes consistent 
with chronic sinusitis and retention cysts.  The diagnoses on 
the VA examination also included recurrent epistaxis.  

The veteran testified in support of his claim for an 
increased rating for sinusitis during a hearing held in June 
1999.  He stated that his symptoms included pain in the face 
and forehead.  He also reported having nasal scabbing and 
bleeding, plus a frequent discharge of mucous.  He said that 
when he cleared his nose he had a dirty yellow-green 
discharge with small scabs of blood.  He recounted that he 
frequently had to take prescription antibiotics to clear up 
the infections.  He also said that he had to take daily 
medications such as an inhalant, Guaifenesin tablets, and 
Allegra tablets.  The veteran gave similar testimony during a 
hearing held at the RO in July 1997. 

The veteran has been treated by the VA for sinusitis on a 
number of occasions.  For example, a VA medical record dated 
in March 2000 shows that the veteran complained of having a 
dry cough, clear sinus drainage, and chest discomfort 
secondary to coughing for three weeks.  It was noted that he 
had a history of sinusitis with recurrent bouts of bacterial 
infection.  He had not had enough of those episodes to feel 
that he warranted sinus surgery for better drainage, although 
the ENT who followed him had discussed this with him.  He had 
been treated in January for dark green discharge from sinuses 
with pain and fever.  On physical examination no cough was 
noted.  The nares had no erythema.  

A VA medical record dated in April 2000 shows that the 
veteran reported a complaint of a cough for the last three 
months.  It was also noted that he had chronic nasal and 
sinus congestion with post nasal drip.  The assessment was 
chronic cough - suspect due to sinus drainage.  A VA medical 
record dated in April 2000 shows that an X-ray of the 
veteran's sinuses showed that they were normally developed 
and well aerated.  There were no air fluid levels, mucosal 
thickening, mass lesions, or bone destruction seen in any of 
the sinuses.  There was thickening of the nasal turbinates on 
both sides associated with deviation of the nasal septum 
toward the left side.  The impression was (1) bilateral 
rhinitis; and (2) normal sinuses.  

The report of a nose and sinus examination conducted by the 
VA in June 2000 shows that the veteran reported a history of 
chronic maxillary sinusitis which developed in 1978 to 1979.  
This had persisted since that time periodically.  However, 
since 1992 it had been chronic.  It was in his maxillary 
sinuses.  He had interference with breathing when he was 
congested.  The purulent discharge was chronic.  It was green 
to yellow in color with an occasional bloody twinge.  He 
denied any dyspnea.  He had been coughing recently.  He used 
a nasal inhaler, Beconase, and also took Allegra and used a 
saline and vinegar solution.  There was no speech impediment.  
He also reported sinus headaches that occurred on a daily 
basis for three to four hours a day.  During the last year he 
had two courses of antibiotics.  He reported having two 
episodes of incapacitation where he laid on the couch for one 
week getting pus and blood.  On examination, there was mild 
tenderness over the sinuses.  The diagnoses were (1) 
bilateral retention cysts; and (2) chronic maxillary 
sinusitis.  

A VA record dated in June 2000 shows that the veteran was 
treated for a cough which was believed to be associated with 
chronic sinusitis.  A VA emergency room record dated in 
December 2000 shows that the veteran stated that he had 
chronic sinus problems and required antibiotics several times 
a year.  He complained of yellow sinus drainage and increased 
sinus pain.  He stated that he was usually given a Z pack 
with good results.  The impression was sinusitis.  Another VA 
medical record dated in December 2000 shows that a CT scan of 
the veteran's sinuses was interpreted as showing (1) 
mucoperiosteal thickening involving both maxillary sinuses; 
and (2) confluent soft tissue densities in the right 
maxillary antrum representing mucous retention cysts and/or 
polyps.  

After considering all of the evidence, the Board finds that 
the sinusitis is properly rated as 30 percent disabling.  
With respect to the old rating criteria, the Board finds that 
the symptoms are compatible to the criteria for a 30 percent 
rating, such as severe sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  The 
criteria for a higher rating have not been demonstrated.  The 
sinusitis has not been treated with a radical operation, and 
has not resulted in chronic osteomyelitis requiring repeated 
curettage, or severe symptoms following repeated operations.  
The Board notes that there is no evidence of a "radical" 
operation or chronic osteomyelitis.  Regarding whether the 
veteran has severe symptoms following repeated operations, 
the Board finds that there is no indication that any surgery 
has been performed.  The fact that a surgery has been 
discussed by the veteran's treating physicians is not enough 
to support his claim.  The rating criteria contemplate severe 
symptoms after repeated operations, and it is clear that this 
has not occurred in this case.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 30 percent for sinusitis under the old schedular 
criteria are not met.

The Board further finds that the sinusitis is properly rated 
as 30 percent disabling under the new rating criteria.  The 
symptoms of the veteran's sinusitis are compatible with the 
30 percent rating criteria of more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
disorder has not resulted in near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Although the sinusitis attacks have been 
recurring, the fact that they are not nearly constant is 
demonstrated by the fact that the veteran was relatively 
symptom free during both of his VA examinations.  Also, for 
these reasons noted above, the Board has found that there has 
been no surgery.  Accordingly, the criteria for a 50 percent 
rating under the new rating criteria are not met.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the current severity of the 
disorder.  The United States Court of Appeals for Veterans 
Claims (Court) discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the Board believes 
that the evidence discussed above allows for the assignment 
of a 30 percent disability rating, but no higher, effective 
from the date of the veteran's original claim.  There is no 
medical evidence that the veteran's service-connected 
disability has significantly changed since the date of his 
separation from service.  The symptoms, as is reflected in 
his treatment records, have been consistent over time.  
Therefore, the Board finds that the evidence does not raise a 
question that a rating higher or lower that 30 percent is 
possible or warranted for any period of time from the 
veteran's claim to the present time so as to warrant a staged 
rating due to significant change in the level of disability.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  

The record does not reflect a disability picture that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required frequent 
hospitalizations.  In fact, it does not appear that the 
veteran has been hospitalized for treatment of sinusitis 
since his separation from service.  With respect to whether 
there is evidence of marked interference with employment, the 
Boards notes that although the veteran is not working, he has 
not presented any objective medical opinion to support a 
conclusion that this is due to his sinusitis.  The Board also 
notes that the assignment of a 30 percent rating contemplates 
a substantial degree of industrial impairment, and there is 
no reason to believe that the rating schedule does not 
adequately compensate the veteran for the impairment.  In 
summary, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

An initial disability rating higher than 30 percent for 
sinusitis is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

